Citation Nr: 1728470	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  06-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem,
North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals, left knee injury, status post medial meniscectomy with instability.

2.  Entitlement to a rating in excess of 10 percent for degenerative osteoarthritis of the left knee.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.

4.  Entitlement to service connection for low back disability as secondary to service-connected disability of the left knee.

(The Veteran's entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $1091.23 is being addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1980 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2004, October 2005, and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By those decisions, the RO, in pertinent part, denied a rating in excess of 20 percent for residuals, left knee injury, status post medial meniscectomy with instability; denied a rating in excess of 10 percent for degenerative osteoarthritis of the left knee; and reopened and denied a previously disallowed claim for service connection for low back disability.

Although the RO has determined that new and material evidence has been received to reopen the claim for service connection for low back disability, the Board is required to consider that question independently.  See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In addition, it appears clear from the Veteran's submissions and testimony that he is currently seeking service connection for low back disability solely on a secondary basis, as caused or aggravated by service-connected disability of the left knee.  See, e.g., VA Form 9 (Appeal to Board of Veterans' Appeals) dated in July 2006; transcript of May 2015 Board hearing.  As such, the issues on appeal have been characterized as set forth above, on the title page.

This case was previously before the Board in April 2012, when it was remanded to afford the Veteran an opportunity to appear at a Board hearing.  In May 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

When this case was before the Board in April 2012, the Board referred to the agency of original jurisdiction (AOJ) the matter of the Veteran's entitlement to service connection for edema and circulatory problems of the left leg, to include as secondary to service-connected disability of the left knee.  Thus far, no adjudicatory action has been taken on that matter.  Consequently, the matter is again referred to the AOJ.

During the May 2015 Board hearing, the Veteran testified that he was having pain in his hip due to gait abnormalities associated with service-connected disability of the left knee.  If he wishes to pursue a claim for service connection for disability of the hip under that (or any other) theory, he should file a formal application with the AOJ so that appropriate action can be taken.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the previously denied claim for service connection for low back disability.  For the reasons set forth below, the remaining issues on appeal-including the underlying matter of the Veteran's entitlement to service connection for low back disability as secondary to service-connected disability of the left knee-are being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in June 1984, the RO denied the Veteran's claim for service connection for low back disability; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's June 1984 decision during the one-year period following the mailing of notice of that decision; nor was any new and material evidence received within a year.

3.  New evidence received since the time of the RO's June 1984 decision, when considered with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for a low back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's June 1984 decision, denying service connection for a low back disability, is final.  38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.156, 19.129, 19.192 (1983).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the evidence reflects that the RO denied the Veteran's claim for service connection for a low back disability by a decision entered in June 1984.  Following a review of the evidence as it then existed, the RO essentially concluded that such a disability was not incurred in service.  The Veteran was advised of the RO's decision, and of his appellate rights, by letter dated in July 1984.

No pertinent evidence was received during the one-year period following mailing of notice of the RO's June 1984 decision.  See 38 C.F.R. § 3.156 (1983).  Nor did the Veteran initiate an appeal within that time frame.  As a result, the RO's decision became final.  38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 19.129, 19.192 (1983).

The fact that the Veteran has since raised a new theory of causation (i.e., that he has a back disability that is secondary to an already service-connected disability) does not operate to transform his previously denied claim into a new one.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); Jackson, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the RO's June 1984 decision includes, among other things, written statements and testimony from the Veteran to the effect that he injured his low back in 2001 when his left knee gave out on him and he fell down a flight of stairs, and that problems with his back have persisted ever since.

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to unestablished facts necessary to substantiate the claim (i.e., that he has current low back symptomatology that may be related to a service-connected disability), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  It is therefore new and material.  The claim for service connection for low back disability is reopened.


ORDER

The Veteran's claim for service connection for low back disability is reopened; to this limited extent, the appeal is granted.


REMAND

The record contains treatment reports from the North Carolina Department of Correction dated from April 2000 to February 2009.  The Veteran has reported receiving relevant treatment through the Department as early as 1990, however, and the record reflects that he was most recently released from incarceration in January 2015.  Because additional records dated prior to April 2000 and since February 2009 could bear on the outcome of the Veteran's appeal, efforts must be made to procure them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In February 1995, the Veteran reported that he was receiving treatment for his left knee at a VA outpatient clinic in Winston-Salem, North Carolina.  The record also reflects that he applied for disability benefits from the Social Security Administration (SSA) around 1990, and then again more recently.  Because the records from the VA clinic and SSA could contain information pertinent to the issues on appeal, efforts should be made to procure those records as well.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's left knee was most recently examined for VA compensation purposes in October 2009.  During the Board hearing in May 2015, he testified that his disability had gotten worse since the time of that examination.  As such, a new examination is required.  See, e.g., 38 C.F.R. § 3.327(a) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

In August 2007, the Veteran failed to report for a VA examination that had been scheduled for purposes of obtaining a medical opinion with respect to whether he had a low back disability that had been caused or aggravated by the service-connected disability of his left knee.  He has since explained that he was unable to attend the examination due to incarceration.  Under the circumstances, the Board finds that he should be afforded another opportunity to appear.

The record contains a number of submissions from the Veteran that are completely or partially illegible as scanned into VBMS.  The submissions include, but are not necessarily limited to, statements marked in VBMS as received on October 30, 2000; November 26, 2002; August 1, 2004; October 29, 2004; November 16, 2004; January 10, 2005; February 10, 2005; March 9, 2005; March 11, 2005; May 11, 2005; November 2, 2005; December 15, 2005; March 13, 2006; September 14, 2006; September 2, 2007; July 29, 2009; November 10, 2009; February 12, 2010; March 5, 2010; June 21, 2010; August 19, 2010; September 8, 2010; November 18, 2010; December 8, 2010 (one of seven documents); and August 10, 2012.  It is not entirely clear from the record whether the original submissions were likewise illegible, or whether they were improperly scanned.  This needs to be investigated.

Updated records of the Veteran's VA treatment should also be procured.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).
 
For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for relevant records of treatment from the North Carolina Department of Correction dated from 1990 to April 2000, and since February 2009.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Ask the SSA to provide copies of any records in its possession pertaining to the Veteran's application(s) for SSA disability benefits, to specifically include any medical records that were considered in connection with the application(s).  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Take action to ensure that all relevant records of the Veteran's treatment at a VA outpatient clinic in Winston-Salem, North Carolina, are associated with the record, to particularly include any such records dated in 1995, including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

5.  Take action to ascertain whether it is possible to obtain better scans of the illegible submissions referenced above, such that they can be read.  If it is possible to obtain legible scans, arrangements should be made to have the documents scanned again.  If it is not possible, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

6.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination of his left knee.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected left knee disability.

In so doing, the examiner should specifically indicate whether the Veteran exhibits problems with edema and/or poor circulation of the left leg, and, if so, whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that problems with edema and/or poor circulation are symptoms of, or have otherwise been (a) caused or (b) aggravated (i.e., made worse) by, the Veteran's service-connected left knee disability, to include as a result of prior surgery on the left knee and/or the wearing of braces on the knee.

The examiner should specifically indicate whether there is any evidence of recurrent subluxation or lateral instability of the left knee and, if so, whether such subluxation and/or lateral instability is best described as slight, moderate, or severe; whether the Veteran has symptomatic or removed semilunar cartilage; whether he has frequent episodes of locking in the left knee; and whether his disability is manifested by effusion into the joint.

The examiner should also conduct range of motion studies on the left knee.  The examiner should first record the range of motion observed on clinical evaluation, in terms of degrees of flexion and extension.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If it is the examiner's opinion that the Veteran exhibits problems with edema and/or poor circulation of the left leg that are unrelated to the service-connected left knee disability, the examiner should indicate which of the Veteran's left knee symptoms, if any, are at least as likely as not attributable to the service-connected condition and which are more likely attributable to other causes.  If it is not possible to make such a distinction, the examiner should state that in his or her report.

A complete rationale for all opinions must be provided.

7.  Also arrange to have the Veteran scheduled for a VA spine examination.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should identify any disabilities of the low back the Veteran has had since March 2003 (when he filed an application to reopen his claim for service connection for such disability).  Then, with respect to each such disability, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability has been (a) caused or (b) aggravated (i.e., made worse) by the Veteran's service-connected left knee disability.

In so doing, the examiner should consider the Veteran's statements and testimony to the effect that he injured his low back in 2001 when his left knee gave out on him and he fell down a flight of stairs, and that problems with his back have persisted since.  The examiner should also consider whether disability of the low back has been caused or aggravated by the service-connected left knee disability separate and apart from the fall in 2001, to include as a result of altered gait mechanics.

A complete rationale for all opinions must be provided.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


